DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination. 
The application, filed 07/30/2020, is a continuation in part of 16899220, filed 06/11/2020, which claims priority from provisional application 62883508, filed 08/06/2019, which is a continuation in part of 15895836, filed 02/13/2018, which claims priority from provisional application 62511113, filed 05/25/2017.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "resource consumption of the building equipment". About "resources", the specification reads:
"[0058]… Subplants 202-212 consume resources (e.g., water, natural gas, electricity, etc.) from utilities to serve thermal energy loads (e.g., hot water, cold water, heating, cooling, etc.) of a building…
[0146]… A demand charge may define a separate cost imposed by utilities 608 based on the maximum usage of a particular resource (e.g., maximum energy consumption) during a demand charge period…".

Accordingly, the claims were interpreted as any "resources consumed by the building equipment", since only examples are given in the application description.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the fault detector configured to in claims 6, 13, and 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified fault detector configured to, a corresponding structure in the specification reads: 

[0083] Still referring to FIG. 4, memory 408 is shown to include… a fault detection and diagnostics (FDD) layer 416".

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following:
The specification lacks the section “Field of the Invention”. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention…

Claim Objections

Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites the limitation "the predicted energy consumption" in line(s) 6.  There is insufficient antecedent basis for this limitation in the claim. There is no "predicted energy consumption" anteceding this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-3, 5, 7-10, 12, 14-17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Mahesh Kumar Asati, (Asati hereinafter), U.S. Pre–Grant publication 20160281607 (see IDS dated 10/01/2020), taken in view of Discenzo, (Discenzo hereinafter) U.S. Patent No. 8126574 (see IDS dated 10/01/2020).
As to claim 1, Asati discloses a model predictive maintenance (MPM) system for building equipment (see "building" as "plant", "[0286]… predictive dispatch models with market specific inputs (like electricity prices, fuel prices, ambient temperature profile, etc) and product specific inputs (like performance, start cost, O&M cost, etc) coupled with customer specific inputs (like financials, etc.) to arrive at a maintenance schedule that minimizes the downtime cost of the plant… models... used to maximize the customer revenue for optimizing the operational schedules"), the MPM system comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see "[0079]… plant controller... computer system having... digital models… and... programs") comprising… generate a maintenance schedule for the building equipment (see "building" as "plant", "[0286]… predictive dispatch models with market specific inputs (like electricity prices, fuel prices, ambient temperature profile, etc) and product specific inputs (like …
While Asati generates a maintenance schedule for the building equipment, Asati fails to disclose obtaining one or more performance indicators for the building equipment; determining whether a trigger condition has been satisfied based on the one or more performance indicators; triggering a model predictive maintenance process to 
Discenzo discloses obtaining one or more performance indicators for the building (see "building" as "factory", "invention… employed in connection with initial specification, layout and design of an industrial automation system (e.g… factory" in col. 5, lines 44-47) equipment (see "utilizing information describing the rate of degradation… of machinery under various possible operating conditions" in col. 22, lines 50-62); determining whether a trigger condition has been satisfied based on the one or more performance indicators (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) triggering a model predictive maintenance process to (see "triggering" as "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" and "initiating a maintenance activity" as "replacement part... automatically... ordered", "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine… a needed replacement part... automatically... ordered and dynamically tracked via the Internet to facilitate continued operation… prognostic algorithm could determine a… system has degraded and has 
Asati and Discenzo are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Discenzo with Asati, because Discenzo points out that “Prognostics with control provides the foundation for overall process optimization with regard to… efficiency, business strategies, maintenance costs, or financial performance” (see col. 22, line 66 – col. 23, line 2), and as a result, Discenzo reports that "invention can be employed in connection with initial specification, layout and design of an industrial automation system (e.g., process, factory) such that high-level business objectives (e.g., expected revenue, overhead, throughput, growth) are considered in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs) so as to converge on specifications, layout, and design of the industrial automation system so that a mapping to the high-level business objectives is more closely met as compared to conventional schemes where such layout and design is performed in more or less an ad hoc, manual and arbitrary manner. Integrating information regarding opportunities for real-time prognostics and optimizing control can influence the initial design and configuration of the system to provide additional degrees of freedom and enhance the capability for subsequent prognostics and optimizing and compensating control" (see col. 5, lines 44-61).
As to claim 2, Discenzo discloses wherein the one or more performance indicators comprise at least one of an estimated current degradation of the building equipment (see "utilizing information describing the rate of degradation… of machinery under various possible operating conditions" in col. 22, lines 50-62), a predicted future degradation of the building equipment (see "extend the control model… by… information relating to the health of the process machinery and its operation along with information on the future health of the , or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the estimated current degradation, the predicted future degradation, or the performance variable of the building equipment to a corresponding threshold (see "current" as "diagnosed", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information… include different desired operating points" in col. 40, lines 21-33); and determining that the trigger condition has been satisfied in response to the estimated current degradation, the predicted future degradation, or the performance variable crossing the corresponding threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 3, Discenzo discloses wherein the one or more performance indicators comprise a rate of change of at least one of an estimated current degradation of the building equipment, a predicted future (see "prognostics engine… predicts/infers future state(s)/event(s) relating to the devices, clusters thereof, tertiary devices (or clusters thereof), processes, and/or the entire network" (see col. 12, line(s) 18-26) degradation of the building equipment (see "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 64 to col. 33, line 3), or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the rate of change of the estimated current degradation, the predicted future degradation, or the performance variable of the building equipment to a corresponding threshold rate of change (see "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… In addition to efficiency information… component performance information may also comprise… life cycle cost… efficiency… life expectancy… safety… emissions… operational cost… MTBF… noise… and vibration" in col. 40, lines 21-41); and determining that the trigger condition is satisfied in response to the rate of change of the estimated current degradation, the predicted future degradation, or the performance variable crossing the corresponding threshold rate of change (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 5, Discenzo discloses wherein the one or more performance indicators comprise a previously predicted future degradation of the building equipment and an estimated current degradation of the building equipment, wherein the operations further comprise: determining a difference between the previously predicted future degradation of the building equipment and the estimated current degradation of the building equipment for a corresponding time step (see correlation between desired and current operating conditions, "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information 1112 may include different desired operating points depending on the setpoint 910, and/or according to the current pressures, flow rates, temperatures, vibration, power usage, etc… as determined by… sensors… correlation engine 1110 can also comprise algorithms employing temporal logic. This permits the  comparing the difference to a corresponding difference threshold; determining that the trigger condition is satisfied in response to the difference and the corresponding difference threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 7, while Asati discloses wherein the model predictive maintenance process comprises: predicting a resource consumption of the building equipment over an optimization period as a function of an estimated degradation state of the building equipment (see "[0168]… simulation outputs include predicted values for hot gas path temperatures… of thermal generating units of the power plant… to calculate a consumed component life cost. This cost reflects a predicted degradation cost associated with the hot gas path components that results from the simulated operation"); defining a cost of operating the building equipment over the optimization period (see "building" as "plant", "[0168]… optimize the operation of power plants 501 according to performance objectives… performance objectives include and define a cost function that provides the criteria for the economic optimization… simulated operation… includes, as an output, predicted values for selected performance indicators. The cost function may include an algorithm correlating the predicted values for the performance indicators to an operating cost") as a function of the predicted energy consumption (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the power plant… optimization problem… include an objective function… solution may include providing an enhanced or augmented operating parameter of the power plant... by minimizing a LCC-based objective function"; "[0119]… life cycle cost (LCC) of the power plant… include... operating cost ; Discenzo discloses defining a cost (see "prognostic schemes… that factors cost associated with taking an action (including an incorrect action or no action) with benefits associated with the action (or of inaction)" in col. 3, lines 48-53) of performing maintenance on the building equipment over the optimization period (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) as a function the maintenance schedule for the building equipment (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30"); and optimizing an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48) including the cost of operating the building equipment (see "predicted machine characteristics (e.g…. operating costs" in col. 5, lines 44-61) and the cost of performing maintenance on the building equipment (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) to determine the maintenance schedule (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30).
Regarding claims 8-10 and 12, their features correspond to features of claims 1-3 and 5. Therefore, claims 8-10 and 12 are rejected for the same reasons given above.
As to claim 14, while Asati discloses wherein the model predictive maintenance process comprises: predicting an energy consumption of the building equipment over an optimization period as a function of an estimated efficiency of the building equipment (see "[0168]… simulation outputs include predicted values for hot gas path temperatures… of thermal generating units of the power plant… to calculate a consumed component life cost. This cost reflects a predicted degradation cost associated with the hot gas path components that results from the simulated operation"; "[0069]… turbine 36 is powered by combustion gases and  defining a cost of operating the building equipment over the optimization period (see "building" as "plant", "[0168]… optimize the operation of power plants 501 according to performance objectives… performance objectives include and define a cost function that provides the criteria for the economic optimization… simulated operation… includes, as an output, predicted values for selected performance indicators. The cost function may include an algorithm correlating the predicted values for the performance indicators to an operating cost") as a function of the predicted energy consumption (see "[0120]… results from determining an initial setpoint, a performance indicator, and an estimated life cycle, an optimization problem… solved for the power plant… optimization problem… include an objective function… solution may include providing an enhanced or augmented operating parameter of the power plant... by minimizing a LCC-based objective function"; "[0119]… life cycle cost (LCC) of the power plant… include... operating cost of power plant 12 over its service life… expressed in hours of operation"); Discenzo discloses defining a cost (see "prognostic schemes… that factors cost associated with taking an action (including an incorrect action or no action) with benefits associated with the action (or of inaction)" in col. 3, lines 48-53) of performing maintenance on the building equipment over the optimization period (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) as a function of an estimated reliability of the building equipment (see " In the case of excessive maintenance costs, the optimization program could determine that continually replacing failing components is not longer an optimum strategy and could perform an economic analysis on a new more reliable component or a new machine" in col. 33, lines 10-14); and optimizing an objective function (see "objective function... subsequently... optimized" in col. 23, line(s) 46-48) including the cost of operating the building equipment (see "predicted machine characteristics (e.g…. operating costs" in col. 5, lines 44-61) and the cost of performing maintenance on the building equipment (see "Prognostics with control provides the foundation for overall process optimization with regard to objectives such as… maintenance costs" in col. 22, line 66 to in col. 23, line 2) to determine the maintenance schedule (see "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine" in col. 32, lines 28-30).
As to claim 15, Asati discloses a model predictive maintenance (MPM) controller for building equipment (see "building" as "plant", "[0286]… predictive dispatch models with market specific inputs (like electricity prices, fuel prices, ambient temperature profile, etc) and product specific inputs (like performance, start cost, O&M cost, etc) coupled with customer specific inputs (like financials, etc.) to arrive at a maintenance schedule that minimizes the downtime cost of the plant… models... used to maximize the customer revenue for optimizing the operational schedules"; "[0063]… control systems or controllers… manage or control the operation of… components... plant controller... control the operation of each of the power plants"), the MPM controller comprising: one or more processing circuits comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (see "[0079]… plant controller... computer system having... digital models… and... programs") comprising… generate a maintenance schedule for the building equipment (see "building" as "plant", "[0286]… predictive dispatch models with market specific inputs (like electricity prices, fuel prices, ambient temperature profile, etc) and product specific inputs (like performance, start cost, O&M cost, etc) coupled with customer specific inputs (like financials, etc.) to arrive at a maintenance schedule")… 
While Asati discloses a MPM controller and generates a maintenance schedule for the building equipment, Asati fails to disclose determining whether a trigger condition has been satisfied based on one or more time-varying inputs to the MPM controller; and triggering a model predictive maintenance process to 
Discenzo discloses determining whether a trigger condition has been satisfied (see "Through various diagnostic means… determine that an undesirable operating state is occurring or that certain degraded components will result in early machinery failure" in col. 22, lines 40-43) based on one or more time-varying (see "time-varying" as "real-time diagnostics and prognostics", "benefits of machinery monitoring and condition-based maintenance… enhanced by integrating real-time diagnostics and prognostics techniques within the framework of an automatic control system" in col. 4, lines 61-65) inputs to the MPM controller (see "control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… Prognostics… The first element in the control model is the capability to permit operation within a range of process (state) variables… specification of the allowable range of operation may include data related to the sensitivity, accuracy, or marginal nature of the operating bound… time-dependency information may also be included in the boundary specification… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56); and triggering a model predictive maintenance process to  in response to determining that the trigger condition has been satisfied; and initiating a maintenance activity for the building equipment in accordance with the maintenance schedule (see "triggering" as "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" and "initiating a maintenance activity" as "replacement part... automatically... ordered", "diagnostic/prognostic components… exchange and share data so as to schedule maintenance of a particular machine… a needed replacement part... automatically... ordered and dynamically tracked via the Internet to facilitate continued operation… prognostic algorithm could determine a… system 
As to claim 16, Discenzo discloses wherein the one or more time-varying inputs comprise at least one of an estimated current degradation of the building equipment (see "utilizing information describing the rate of degradation… of machinery under various possible operating conditions" in col. 22, lines 50-62), a predicted future degradation of the building equipment (see "extend the control model… by… information relating to the health of the process machinery and its operation along with information on the future health of the machinery such as rate of degradation" in col. 23, lines 14-36), or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the estimated current degradation, the predicted future degradation, or the performance variable of the building to a corresponding threshold (see "current" as "diagnosed", "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information… include different desired operating points" in col. 40, lines 21-33); and determining that the trigger condition is satisfied in response to the comparison between the estimated current degradation, the predicted future degradation, or the performance variable crossing the corresponding threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 17, Discenzo discloses wherein the one or more time-varying inputs comprise a rate of change of at least one of an estimated current degradation of the building equipment, a predicted future (see "prognostics engine… predicts/infers future state(s)/event(s) relating to the devices, clusters thereof, tertiary devices (or clusters thereof), processes, and/or the entire network" (see col. 12, line(s) 18-26) degradation of the building equipment (see "prognostic algorithm could determine a… system has degraded and has perhaps 500 operating hours left" in col. 32, line 64 to col. 33, line 3), or a performance variable of the building equipment (see "machines 161 include a respective diagnostic/prognostic component 182 that provides for collecting and/or generating data relating to historical, current and predicted operating state(s) of the machines" in col. 18, lines 14-17), wherein the operations further comprise: comparing the rate of change of the estimated current degradation, the predicted future degradation, or the performance variable of the building equipment to a corresponding threshold rate of change (see "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… In addition to efficiency information… component performance information may also comprise… life cycle cost… efficiency… life expectancy… safety… emissions… operational cost… MTBF… noise… and vibration" in col. 40, lines 21-41); and determining that the trigger condition is satisfied in response to the comparison between the rate of change of the estimated current degradation, the predicted future degradation, or the performance variable crossing the corresponding threshold rate of change (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).
As to claim 19, Discenzo discloses wherein the one or more time-varying inputs comprise a previously predicted future degradation of the building equipment and an estimated current degradation of the building equipment, wherein the operations further comprise: determining a difference between the previously predicted future degradation of the building equipment and the estimated current degradation of the building equipment for a corresponding time step (see correlation between desired and current operating conditions, "correlation engine… determine correlated system efficiency information according to the current operating conditions… such as… diagnosed degradation of system components… correlated system efficiency information 1112 may include different desired operating points depending on the setpoint 910, and/or according to the current pressures, flow rates, temperatures, vibration, power usage, etc… as determined by… sensors… correlation engine 1110 can also comprise algorithms employing temporal logic. This permits the correlation engine 1110 to establish dynamic, time varying control signals to optimize system operation over a time horizon" in col. 40, lines 21-45); comparing the difference to a corresponding difference threshold; determining that the trigger condition is satisfied in response to the difference crossing the corresponding difference threshold (see "information which identifies a level of degradation… is… diagnostic information... combined to automatically alter prescribed control action, within allowable limits, to maintain useful operation and potentially reduce stress and degradation rate(s) of weakened components" in col. 21, lines 28-35).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asati taken in view of Discenzo as applied to claims 1, 8, and 15 above, and further in view of Michael Rikkola, (Rikkola hereinafter), U.S. Pre–Grant publication 20120092180 (see IDS dated 10/01/2020).
As to claims 4 and 11, while Asati and Discenzo disclose MPM, Asati and Discenzo fail to disclose determining a variance or a covariance of at least one of the one or more performance indicators of the building equipment; comparing the variance or covariance to a corresponding variance or covariance threshold; determining that the trigger condition is 
Rikkola discloses determining a variance or a covariance (see "[0092]… identifying an anomaly using thresholds and/or statistics. Various statistical considerations include… variances, covariances") of at least one of the one or more performance indicators of the building equipment (see "[0054]… dashboard… provide a high level situational view of equipment for optimizing maintenance and productivity goals. [0055]… provide historical comparisons of information and key performance indicators (KPI)"); comparing the variance or covariance to a corresponding variance or covariance threshold (see "[0091] If it is decided in decision step 2014 that the data 118 is within operational limits, then the workflow 2010 proceeds to step 2016 in which it is determined whether the data indicates the existence of an anomaly… by comparing current events from the data 118 for the machine 128 with past events for the machine 128, or with expected or historical results, to determine whether an anomaly exists"); determining that the trigger condition is satisfied in response to the variance or the covariance and the corresponding variance or covariance threshold (see "determining that the trigger condition is satisfied" as "compared to a predetermined", "[0093]… temperature of the portion of the machine 128 can be compared to a predetermined temperature range… to determine whether the anomaly exists… Other types of current event data 118 that can be compared with a predetermined range can include electric current data, pressure data, flux data, power data, reference data, time data, acceleration data, and frequency data").
Asati, Discenzo, and Rikkola are analogous art because they are related to equipment maintenance.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Rikkola with Asati and Discenzo, because Rikkola discloses that "[0086]… The entire prior art process 2050 takes, on average, about 12 hours", and as a result, Rikkola reports the following improvements over his prior art: "[0087]… 
As to claim 18, Rikkola discloses determining a variance or a covariance (see "[0092]… identifying an anomaly using thresholds and/or statistics. Various statistical considerations include… variances, covariances") of at least one of the one or more time-varying inputs (see "Time Range" in FIG. 2, "[0054]… dashboard… provide a high level situational view of equipment for optimizing maintenance and productivity goals. [0055] FIG. 2 illustrates… provide historical comparisons of information and key performance indicators (KPI)"); comparing the variance or covariance to a corresponding variance or covariance threshold (see "[0091] If it is decided in decision step 2014 that the data 118 is within operational limits, then the workflow 2010 proceeds to step 2016 in which it is determined whether the data indicates the existence of an anomaly… by comparing current events from the data 118 for the machine 128 with past events for the machine 128, or with expected or historical results, to determine whether an anomaly exists"); determining that the trigger condition is satisfied in response to the variance or the covariance crossing the corresponding variance or covariance threshold (see "determining that the trigger condition is satisfied" as "compared to a predetermined", "[0093]… temperature of the portion of the machine 128 can be compared to a predetermined temperature range… to determine whether the anomaly exists… Other types of current event data 118 that can be compared with a predetermined range can include electric current data, pressure data, flux data, power data, reference data, time data, acceleration data, and frequency data").

s 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asati taken in view of Discenzo as applied to claims 1, 8, and 15 above, and further in view of Ahmed Khairy Farahat, (Farahat hereinafter), U.S. Pre–Grant publication 20170309094 (see IDS dated 10/01/2020).
As to claims 6 and 13, Discenzo discloses receiving an output of a fault detector, the fault detector configured to receive (see "time series data" as "signal", "diagnostics/prognostic system 118 may obtain a current signal associated with the motor from the sensor, and calculate a space vector from the current signal… and analyzes the space vector angular fluctuation in order to detect… faults" in col. 30, lines 1-31) and perform at least one of a peer detection method, a temporal detection method, and an artificial intelligence detection method to generate the output (see "artificial intelligence" as "neural network", "invention thus provides for health indications relating to component conditions (e.g., wear, degradation, faults, failures, etc… diagnostics system 118 may comprise a classifier system, such as a neural network… diagnostics system… comprise a preprocessing portion… operatively coupled to the neural network, which conditions the measured current prior to inputting the current into the neural network, as well as a post processing portion operatively coupled to the neural network to determine whether the change in condition signal is due to a fault condition related" in col. 29, lines 19-57); and determining that the trigger condition is satisfied in response to the output indicating a fault of the building equipment (see "diagnostics/prognostic signal indicating such motor faults may then be employed by a controller to modify operation of the pumps 114 to reduce or mitigate such faults" in col. 30, lines 40-43).
While Asati and Discenzo disclose "time series data" as "signal", Asati and Discenzo fail to disclose time series data.
Farahat discloses time series data (see "[0068]... time series... in the signals of interest").

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Farahat with Asati and Discenzo, because Farahat discloses a "[0094]... module for the maintenance action effectiveness analytics... to estimate the effectiveness a particular maintenance action in improving the performance of the equipment or one of its components", and as a result, Farahat reports that "[0039]... functions... can involve, but are not limited to determining if a maintenance action achieved the target performance improvement, eliminating unnecessary maintenance actions, and accordingly save parts and labor cost, discovering which maintenance types are unnecessary for a fleet of equipment, exploring which maintenance company/staff is providing the best service and discovering if maintenance is effective for old equipment and whether a replacement is more cost-effective".
As to claim 20, while Asati performs a peer detection method and a temporal detection method (see "temporal" as "sparse", "[0081] Historical performance information of a subject power plant or generating units and its peers may be recorded… some generating units or power plants may include equipment that has not been closely monitored or tracked, or if tracked, may have sparse observational data… a deep learning method… imputes the value of missing data by using data from the subject unit as well as comparable peer units"); and Discenzo discloses receiving an output of a fault detector, the fault detector configured to receive (see "time series data" as "signal", "diagnostics/prognostic system 118 may obtain a current signal associated with the motor from the sensor, and calculate a space vector from the current signal… and analyzes the space vector angular fluctuation in order to detect… faults" in col. 30, lines 1-31)… and an artificial intelligence detection method to generate the output (see "artificial intelligence" as "neural network", "invention thus provides for health indications relating to component conditions (e.g., wear, degradation, faults,  and determining that the trigger condition is satisfied in response to the output indicating a fault of the building equipment (see "diagnostics/prognostic signal indicating such motor faults may then be employed by a controller to modify operation of the pumps 114 to reduce or mitigate such faults" in col. 30, lines 40-43); Farahat discloses time series data (see "[0068]... time series... in the signals of interest").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leonardo Ramos Rodrigues, U.S. Patent No. 9424693 (see IDS dated 10/01/2020), discloses "model anticipates some replacements and schedules maintenance in advance not only of when the component will fail, but also in advance of attainment of the failure threshold based on degradation index" (see col. 3, lines 43-47).
Angel Sustaeta, U.S. Pre–Grant publication 20090204267 (see IDS dated 01/29/2021), discloses "[0117] The second element in the extended control model is information relating to the health of the process machinery and its operation along with information on the future health of the machinery such as rate of degradation and remaining useful life" and "[0238]… At 2304 the optimization component and/or prognostics engine of the claimed subject matter can be utilized to create a sub-model of production to determine, at a user-defined time horizon, the predicted energy demand based at least in part on current and/or future operating objective. This sub-model can be considered the production facility's energy-demand model".

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		9/29/2021Primary Examiner, Art Unit 2127